                   Case 2:19-cv-09711-PSG-MRW Document 33 Filed 06/16/20 Page 1 of 2 Page ID #:90




                                   i
                               2
                               3                                                     E-fIIED
                               4
                                                                                   JUN 16~
                               5
                              6                                              Document#
                               7                                                      ~k'~Q
                               8                         UNITED STATES DISTRICT COURT
                              9                        CENTRAL DISTRICT OF CALIFORNIA
                            10
                            11         FARIBA ZARRINEGHBAL,             Case No. 2:19-cv-09711 PSG(MRWx)
                            12                   Plaintiff,            (Honorable Philip S. Gutierrez)
                            13             vs.
                                                                         P    OSED ORDER
                            14         METROPOLITAN LIFE INSURANCE        ISMISSIN~ ACTION WITH
                                       COMPANY,                         PREJUDICE
                            15
                                                 Defendant.            [FRCP 41(a)]
                            16
                            17,                                        [Filed concurrently with Stipulation]
                            18
                                                                        Complaint Filed: November 12, 2019
                            19
                           20
                           21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
HINSMAW 6 CULBERTSON uv
 633 West 5th Street, 47th Floor
  Los AngHes, CA 90077-2043
         ziassazeoo                                                                              1026444~305828101.v1
                     Case 2:19-cv-09711-PSG-MRW Document 33 Filed 06/16/20 Page 2 of 2 Page ID #:91
                          ,z"      9-cv-09711-PSG-MRW Document 32-1 Filed 06/15/20 Page 2 of 2 Page ID #:89



                             1                                     PRO       ED ORDER
                             2           Pursuant to the stipulation of the parties, the above-entitled action is hereby
                             3     dismissed in its entirety with prejudice as to all parties. Each party shall bear her or
                             4 their own attorneys' fees and costs.
                             5           IT IS SO ORDERED.
                             6
                             ~     DATED: ~ !S~                  ,2020
                                                                            HONORABLE PHILIP S. GUTIERREZ
                             8                                              UNITED STATES DISTRICT JUDGE
                             9
                           10
                           11
                           12
                           13
                           14
                           15
                           16
                           17
                           18
                           19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
HINSHAW 8 CULBERTSON ~~v                                                       1
 633 Went 5th Street, 47th Floor
  Los Angeles, CA 90071-2043                                                                                 10264441305828101.v1
         z,aseaaeoo
